DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/25/2021. Claim 1 has been amended. Claims 9-10 have been canceled (i.e., the status of the claims are missing in the “Claims” document filed 03/25/2021, but Examiner interprets it as “(Canceled)” with regards to the “Applicant Arguments/Remarks Made in an Amendment” document and “Fee Worksheet (SB06)”). Claims 1-6, 11-12 are presented for examination.
Claims 1-6, 11-12 are allowed.
Drawings
The drawings were received on 03/25/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-6, 11-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches identifying databases comprising data identifying menu items; executing a Web scraping process; retrieving restaurant and menu recommendations; retrieving social media data, allergy blog data, and medical report data associated with said restaurants; determining an allergen baseline level for each menu item of said menu items; generating an overall allergen assessment associated with each said allergen baseline level; generating an allergen alert software application for alerting users with respect to each said overall allergen assessment associated with each said allergen baseline level; generating a logical allergen risk table associated with a weighted risk assessment for said plurality of food establishments with respect to each said overall allergen assessment; automatically directing, by said processor based on a user selection, said user to a first food establishment causing said user to proceed to said first food establishment; enabling a communication link of said mobile hardware device; locating, by said processor via said communication link, additional mobile hardware devices comprising profiles associated with said food establishment; automatically detecting, by said 
However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “first analyzing in real time, by said processor executing natural language software code with respect to said restaurant and menu recommendations, said social media data, said allergy blog data, and said medical report data, allergy data defining a plurality of food products associated with a plurality of potential allergens,” “generating, by said processor based on results of said analyzing, baseline allergen indication software code for defining an allergen baseline indicator,” “running, by said processor, restaurant recipes, of said restaurants specified in said restaurant and menu recommendations, through said natural language software code to locate items identified as allergen-containing within supply chain content of said suppliers,” “second analyzing in real time, by said processor executing said natural language software code and said baseline allergen indication software code with respect to results of said running, ingredients of said menu items with respect to said allergy 
The closest prior art of record is as follows:
Akutagawa et al. (U.S. Patent App. Pub. No. US 2015/0248651 A1), 
Madurzak (U.S. Patent No. US 7,953,873 B1), 
Langheier et al. (U.S. Patent App. Pub. No. US 2012/0094258 A1), 
Levine et al. (U.S. Patent App. Pub. No. US 2017/0239418 A1), and
Dohmen et al. (U.S. Patent App. Pub. No. US 2017/0215016 A1).
Frank et al. (U.S. Patent App. Pub. No. US 2016/0171514 A1), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626